Citation Nr: 0312950	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  97-27 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
law



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from November 18, 1971 to 
December 15, 1971.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO).

In June 2000, the Board issued a decision denying the 
appellant's claim of entitlement to non service-connected 
pension benefits and determining that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for left and right knee 
disorders and a left shoulder disorder.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2001, VA's 
Office of General Counsel filed an unopposed motion 
requesting that the Court vacate the Board's June 2000 
decision and remand the case for further development and 
readjudication.  The Court granted the motion in a February 
2001 order and vacated the June 2000 Board decision.  The 
case was then returned to the Board.

In a decision dated August 28, 2001, the Board again denied 
the appellant's claims.  The appellant duly appealed the 
Board's decision to the Court, and in September 2002, counsel 
for the appellant and VA filed a Joint Motion for Remand.  An 
Order of the Court dated in October 2002 granted the motion 
and vacated the Board's August 2001 decision.  The case was 
remanded to the Board for further development, readjudication 
and disposition in accordance with the Court's Order.

In January 2003, the Board contacted the appellant's 
attorney, inviting the submission of additional evidence and 
argument.  In March 2003, the appellant through counsel 
submitted additional medical evidence directly to the Board.  
That evidence has been associated with the appellant's VA 
claims folder and will be discussed below.

For reasons which will be explained below, the Board has 
determined that the appellant's previously-denied claims of 
entitlement to service connection for bilateral knee and left 
shoulder disorders are reopened on the basis of new and 
material evidence.  The Board has further determined that 
additional evidentiary development is required before an 
informed decision on the merits of these claims may be 
rendered.  Action on the issue of the appellant's entitlement 
to a non service-connected pension will be deferred pending 
the completion of such development.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
disorders of the left knee and left shoulder in an unappealed 
December 1989 rating decision, and last denied entitlement to 
service connection for a right knee disorder in an unappealed 
October 1990 rating decision.

2.  The evidence submitted subsequent to the December 1989 
and October 1990 rating decisions is new, in that it is not 
cumulative and was not previously considered.  The 
additionally submitted evidence is material, in that it bears 
directly and substantially on the issues on appeal, whether 
the appellant aggravated disorders of the left knee and left 
shoulder during service and whether he incurred an injury to 
his right knee in service.


CONCLUSIONS OF LAW

1.  The December 1989 rating decision in which the RO denied 
entitlement to service connection for disorders of the left 
knee and left shoulder is final; new and material evidence 
has been submitted, and the claim is reopened.  38 U.S.C. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001), 38 C.F.R. § 20.1003 (2002).

2.  The October 1990 rating decision in which the RO denied 
entitlement to service connection for a right knee disorder 
is final; new and material evidence has been submitted, and 
the claim is reopened.  38 U.S.C. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001), 38 C.F.R. § 20.1003 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws, regulations and judicial precedent generally 
pertaining to veterans claims as well as those governing the 
issues on appeal, namely whether new and material evidence 
has been submitted to reopen the previously denied claims of 
service connection for bilateral knee and left shoulder 
disorders.  The Board will then move on to an analysis of 
these claims.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's decision, 
the Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
The VCAA, however, left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002).

Notice

When VA receives a substantially complete application for 
benefits, it has an obligation to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the documents in the claims file reveals that the 
appellant has not been formally and specifically notified of 
the evidence required to reopen his claims for service 
connection for the bilateral knee and left shoulder 
disorders, although the relevant statutory provisions of the 
VCAA were addressed in the Board's August 28, 2001 decision.  
As will be shown below, however, the Board finds that new and 
material evidence has been submitted to reopen the appealed 
claims seeking entitlement to service connection for the 
bilateral knee and left shoulder disorders.  Thus, failure to 
provide formal notice to the appellant of the VCAA prior to 
this decision is not prejudicial to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board further finds, in the alternative, that even if the 
appellant was not given specific formal notice of the VCAA, 
the provisions of the VCAA germane to claims based on new and 
material evidence have, in any event, been effectively 
complied with.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995) and Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[Court has recognized that the Board may decide issues in the 
alternative].

In this regard, the Board notes that the appellant was 
advised in April 1996 that he needed to submit new and 
material evidence demonstrating the incurrence or aggravation 
in service of his claimed disabilities; he was provided with 
the proper forms for authorizing VA to obtain any private 
medical records and informed that he could submit any such 
records himself.  The appellant was also informed that he 
could submit lay evidence regarding his disabilities.

Duty to assist

VA is obligated under the VCAA to make reasonable efforts to 
help the claimant obtain evidence necessary to substantiate 
the claim.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits is not authorized in cases 
involving an attempt to reopen a finally decided claim unless 
new and material evidence is presented or secured.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2002).

With respect to development, the record reflects that VA 
treatment records from the Chicago West Side VA Medical 
Center (VAMC) in Chicago, Illinois and from the VAMC located 
in Phoenix, Arizona have been obtained, and the appellant has 
not suggested the presence of any outstanding VA records.  
With respect to private medical evidence, the record reflects 
that the appellant has submitted records from Advocates for 
the Disabled and from the Phoenix Health Care System, and has 
not identified or alluded to the existence of any other 
pertinent private medical evidence not already of record.  

The Board notes that the appellant is in receipt of 
Supplemental Security Income through the Social Security 
Administration (SSA).  The appellant has provided VA with the 
medical records he submitted to the SSA in connection with 
his claim for those benefits.  The Board notes that neither 
he nor his attorney have suggested the existence of any 
records in SSA's possession that are not already on file with 
VA.  Nor has the appellant or his attorney requested that VA 
obtain any records from SSA.

Most recently, the appellant's attorney submitted the report 
of a medical examination conducted by a private physician in 
March 2003.  This report was submitted in response to the 
Board's letter of January 2003, which advised him of his 
right to submit any additional evidence or argument in 
support of the claims on appeal.

In summary, therefore, the record on appeal reflects that the 
appellant was informed of the information and evidence 
necessary to substantiate his claims, and that VA has 
obtained all outstanding pertinent records identified by the 
appellant.  For these reasons, the Board believes the 
provisions of the VCAA and the revised regulations have been 
satisfied to the extent required to decide the claims at 
issue at this time.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be granted for chronic 
disabilities, such as arthritis, if shown to be manifested to 
a compensable degree within one year after the appellant was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).
There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c) (2002).  

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2002)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
appellant's claims to reopen for the bilateral knee and left 
shoulder disorders at issue on appeal were initiated prior to 
August 2001, these claims will be adjudicated by applying the 
law previously in effect, 38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The appellant's claims of entitlement to service connection 
for the bilateral knee and left shoulder disorders were 
denied by the RO on several occasions, most recently in 
December 1989 with respect to the left knee and left shoulder 
disorders, and in October 1990 as to the right knee disorder.  
In determining whether new and material evidence has been 
submitted, only evidence presented since the last final 
denial on any basis will be evaluated in the context of the 
entire record.  See Evans, 9 Vet. App. 273 (1996).

The "old" evidence

The RO's prior denials of service connection for the 
knee/left shoulder disorders were based primarily on the 
service medical records, which included a report of Medical 
Board proceedings dated in December 1971.  In that report, it 
was indicated that the appellant was approved for separation 
from service based upon "painful knees" and given a 
discharge diagnosis of osteochondritis dessicans that existed 
prior to service.  These records also included the report of 
a discharge physical examination, which noted a diagnosis of 
osteochondritis dessicans of the left knee, as well as a 
diagnosis of recurrent dislocation of the left shoulder.  In 
the accompanying report of the appellant's medical history, 
it was specifically noted by the examiner that his 
disabilities at discharge all existed prior to his entry into 
service.

Additional medical records considered in connection with the 
prior claims included a statement from a private physician, 
which noted that the appellant had been under that 
physician's care from December 1972 to March 1973.  The 
physician noted that the appellant had reported having left 
knee trouble since 1967.  The physician further noted that 
the appellant had reported dislocating his left shoulder in 
1971 while in the service and that he had aggravated this 
condition in December 1971 after he fell on ice.

Also considered by the RO with the prior claims were 
statements from two other private physicians who had treated 
the appellant in 1972 and 1973 for pain and "possible torn 
cartilage" in his left knee.  One physician noted that the 
appellant had reported a history of a left knee injury in the 
Army.  In addition, the RO reviewed VA hospital records 
showing that the appellant had been hospitalized in July 1973 
for the removal of a loose body from his left knee.  A VA 
discharge summary dated in August 1973 indicated that the 
appellant had reported a history of pain, swelling, and 
locking in his left knee since an injury in 1967.  The VA 
physician noted that the appellant's past history was 
otherwise noncontributory.

New evidence

Evidence submitted in connection with the appellant's attempt 
to reopen his previously denied claims included VA outpatient 
treatment records dated from 1992 to 1997, which were 
essentially negative for any complaints or treatment related 
to the appellant's knees or left shoulder, and the report of 
a VA medical examination conducted in April 1996.  On this 
examination in April 1996, the appellant reported his history 
of a left shoulder dislocation in 1971, but the VA examiner 
was unable to find any evidence of a previous dislocation.  
X-rays of the left shoulder revealed normal-appearing 
mineralization and alignment without fracture or osseous 
lesions.  The VA examiner noted that the appellant used a 
crutch under his left shoulder, but that he did not 
understand what purpose the crutch served as the appellant 
did not put his weight on it.  The VA examiner further noted 
that it was somewhat "perplexing" that the crutch would be 
under the same shoulder of which the appellant complained of 
pain.

During his April 1996 examination, the appellant also 
reported that he was unable to squat due to pain in the back 
of both thighs.  The VA examiner diagnosed the appellant with 
degenerative joint disease of both knees.  X-rays of the 
knees conducted later that day, however, were essentially 
negative, except for a "tiny" early posterior/inferior spur 
on the patella of the left knee.

Additional medical records submitted in connection with the 
present appeal included medical records from Advocates for 
the Disabled, an organization that apparently assisted the 
appellant in obtaining Supplemental Security Income (SSI) 
benefits.  These records consisted primarily of psychiatric 
and psychological evaluations of the appellant.  Also 
included were several physical examinations, which appear to 
relate primarily to back and foot problems.  Although there 
appear to be several general references to "multiple 
orthopedic problems," arthritis and problems in his lower 
extremities, these records appear to be negative for any 
specific findings related to the appellant's left shoulder or 
knees.  Also submitted were medical records from the Phoenix 
Health Care system, which included a June 1997 clinical note 
indicating a diagnosis of arthritis of the left leg with 
swelling and a history of left knee surgeries.

Other pertinent evidence included the transcript of the 
appellant's October 1997 hearing at the RO.  The appellant 
testified that he had injured his left shoulder in service 
when he fell down steps two weeks into basic training.  The 
appellant asserted that he had never had a left shoulder 
problem prior to service and that his in-service injury had 
been the first to his left shoulder.  He further testified 
that he had injured both of his knees during that same fall 
and that he did not have any history of knee injuries prior 
to his entry into service.  The appellant also indicated that 
he received treatment for these disabilities when he 
underwent surgery at the VAMC in 1973 and again in 1992 as 
part of a claim for SSI benefits.  The appellant clarified 
that he was not in receipt of Social Security disability 
benefits.

Finally, the new evidence now includes the report of a 
private medical examination conducted in March 2003, which 
was recently submitted by the appellant's attorney and 
associated with the claims file for review by the Board at 
this time.  In this report, the examiner provided a detailed 
review of the relevant lay and medical evidence summarized 
above, which clearly reflects that he had access to and 
reviewed the evidence contained in the appellant's claims 
file.  

Based on this review of the appellant's medical history 
together with the results of the clinical-physical 
examination, the examiner diagnosed a history of recurrent 
dislocation of the left shoulder with residual subjective 
complaints of pain, weakness, and stiffness; osteochondritis 
dissecans, left knee, status post arthrotomy and removal of 
the loose body of the left knee; and, patellofemoral 
chondromalacia, degenerative joint disease, left knee.  The 
examiner did not provide any medical findings or diagnosis 
regarding the appellant's right knee.  

With respect to the left knee, the examiner provided the 
following medical opinion concerning whether the appellant 
aggravated the condition in service:

The patient does have a pre-existing 
history with respect to the left knee 
prior to entering active duty in The 
United States Army - osteochondritis 
dissecans.  It does appear that while on 
active duty in The United States Army in 
part aggravated the pre-existing 
condition with subsequent worsening of 
the symptoms and eventually requiring 
arthrotomy and removal of the loose body 
of the left knee in 1973.

His present left knee condition reflects 
the natural progression of the pre-
existing condition which, in my opinion, 
in part was aggravated by the activities 
while in active duty in The United States 
Army.

With respect to the left shoulder, the examiner stated in 
paragraph 3 of his discussion that the appellant had a 
"documented history" of recurrent dislocation of the left 
shoulder prior to service (in 1967 and 1968), with an injury 
to the left shoulder in service (in 1971).  

With these facts for consideration, the Board finds that new 
and material evidence is now of record and these claims now 
deserve further consideration on a de novo basis.  It is now 
evident from review of the newly-submitted evidence that, 
with respect to all three claimed disorders, the appellant 
currently has diagnosed disabilities (degenerative joint 
disease of both knees, as established on the April 1996 VA 
examination, and the diagnoses for the left knee and left 
shoulder cited immediately above from the March 2003 private 
examination).  These diagnosed disabilities were not clearly 
demonstrated when these claims were previously denied.  

With respect to the left knee, the new evidence also provides 
medical-opinion analysis suggesting possible in-service 
aggravation.  When read together with the in-service findings 
of "painful knees" and the dislocation problems with the 
left shoulder, the Board now believes that the new evidence 
is significant enough to warrant a merits review of these 
claims.  See Hodge, 155 F.3d at 1363.  Further, as noted 
above, the medical opinion regarding the left knee taken from 
the March 2003 examination, although appearing to reflect 
some confusion on the examiner's part with regard to whether 
the left shoulder was dislocated in service after two pre-
service dislocations, is in the Board's view significant 
enough that it must be considered in order to decide fairly 
the merits of that claim.  

In short, the Board finds that new and material evidence has 
been submitted with respect to the three service connection 
claims.  Those claims are therefore reopened.

With respect to the claim of entitlement to a nonservice-
connected pension, the Joint Motion for Remand, as adopted by 
the Court by Order dated October 3, 2002, stated as follows:

The appellant's service records show that 
he had less than 90 days of active 
service during the Vietnam War and "he 
does not meet the basic eligibility 
requirements" for the benefits claimed 
(BVA decision at 22).

However, the parties recognize that a 
claimant may be entitled to non service-
connected pension benefits if he was 
either discharged or released from 
service prior to the 90-day period 
because of a service-connected 
disability. . . .  Because the three 
claims for service connection are to be 
remanded, and any favorable decisions on 
those claims may have an impact on the 
issue of entitlement to nonservice-
connected pension benefits, those matters 
are inextricably intertwined, and the 
latter pension claim should also be 
remanded for de novo consideration.

Accordingly, Board action on the issue of the appellant's 
entitlement to nonservice-connected pension benefits is being 
deferred pending development of the other three issues on 
appeal.


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for bilateral knee and 
left shoulder disorders are reopened.  
To that extent only, the appeal is allowed.


REMAND

As discussed above, VA's statutory duty to assist the 
appellant in the development of his claim attaches at this 
juncture.  The Board finds that additional development is 
necessary in light of VA's duty-to-notify and duty-to-assist 
obligations under the VCAA.  Specifically, in the Board's 
view, the record does not contain sufficient medical evidence 
to decide these claims.  See 38 U.S.C.A. § 5103A(d)(1) and 
(2); 38 C.F.R. § 3.159(c)(4).

To accord the appellant the statutory right to fully develop 
his reopened claims consistent with the VCAA, the RO should 
provide him the opportunity to submit any supporting evidence 
regarding the etiology of his bilateral knee and left 
shoulder disorders.  Further, the RO should schedule the 
appellant for a medical examination to address the nature and 
etiology of these disorders claimed as service connected 
based on a review of the evidence in the claims file.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and inform him that may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment, 
including self-treatment, for his 
bilateral knee and left shoulder 
disorders from 1997 to the present.  The 
RO should assist the appellant in 
obtaining such evidence, as appropriate.  
If he identifies medical treatment and 
provides specific dates, all VA records 
identified in this manner which have not 
already been associated with the record 
should be obtained pursuant to 
established procedures.  With regard to 
any private medical treatment, after 
securing appropriate releases from the 
appellant, attempts to secure copies of 
records pertaining to any indicated 
private physicians and/or facilities 
should be undertaken.  If any such 
efforts are unsuccessful, the RO should 
so inform the appellant and invite him to 
submit such missing evidence.

2.  Upon completion of the above-cited 
development, the RO should make 
arrangements with an appropriate VA 
medical facility for the appellant to be 
examined for the purpose of addressing 
the nature and etiology of the bilateral 
knee and left shoulder disorders for 
which service connection is being sought.  
Send the claims folder to the examiner 
for review.  The examiner should 
determine whether the appellant has 
current disability of the left and right 
knees and the left shoulder and if so to 
render a diagnosis or diagnoses.  The 
examiner should also render an opinion 
addressing whether it is at least as 
likely as not that any current disability 
of either knee or the left shoulder was 
incurred in or aggravated by the 
appellant's active military service 
between November 18, 1971 and December 
15, 1971.  

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

3.  Upon completion of the above 
development, the RO should readjudicate 
the issues on appeal.  The RO should 
address these claims after ensuring that 
all duty-to-notify and duty-to-assist 
provisions have been fulfilled in accord 
with the VCAA.  The RO must readjudicate 
the service connection claims on the 
merits as they have been reopened on the 
basis of new and material evidence.  If 
any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The RO should then allow the 
appellant an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

